United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shelton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-82
Issued: August 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal from a July 18, 2008 merit decision
of the Office of Workers’ Compensation Programs denying modification of an April 24, 2007
merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty causally related to factors of her federal employment.
FACTUAL HISTORY
On April 7, 2005 appellant, a 54-year-old city letter carrier, filed an occupational injury
claim (Form CA-2) for herniated cervical and lumbar discs with radiculopathy. She first
recognized her condition and its relation to her federal employment on February 1, 2000.
Appellant attributed her condition to sorting mail and casing letter and flat sized mail. The
employing establishment, noting that she was working four hours restricted duty for two prior

conditions and had not returned to full duty since 1994, controverted her claim. In a separate
statement, Supervisor Patrick Goreman stated that appellant had not cased mail since
August 9, 2004.
In support of her claim, appellant submitted an undated and unsigned personal statement,
an April 4, 2005 letter signed by Dr. William S. Lewis, a Board-certified orthopedic surgeon, and
a duty status report (Form CA-17) dated May 2, 2005.
Dr. Lewis reported that he first saw appellant after she sustained her work-related injury
on February 7, 1994. He noted that his initial diagnosis was contusion of the cervical spine,
contusion of the lumbar spine and cerebral concussion. These diagnoses were approved by the
Office and appellant was placed in a light-duty position. Dr. Lewis stated that appellant’s
diagnoses progressed to herniated lumbar disc with radiculopathy and herniated cervical disc
with radiculopathy. He asserted that these diagnoses were supported by the magnetic resonance
imaging (MRI) scan examinations. Dr. Lewis opined that the repetitive motions of reaching,
lifting and bending, which were part of her “light-duty position,” put undo stress on appellant’s
cervical and lumbar spine. He opined that appellant’s present job had contributed to the
deterioration of her condition, which, he noted, is deteriorating with time.
Appellant submitted no additional evidence in support of her claim and by letter dated
April 15, 2005 the Office notified appellant that the evidence of record was insufficient to
support her claim.
Responding to this letter, appellant submitted a personal note, dated May 8, 2005
containing details of her condition. She reported that she was injured on February 7, 1994 while
delivering mail and sustained injuries to her cervical spine. Appellant returned to work on
September 1994, in a limited-duty capacity. She stated that she has an accepted condition of
contusion of the cervical and lumbar spine and that, under this accepted condition, she continued
working under light duty with restrictions because her physician, Dr. Lewis, thought that
increased activity would cause additional harm. Appellant reported that her diagnosed condition
changed to include herniation and radiculopathy, and thus, on April 7, 2005 she filed a Form
CA-2 to reflect the newly diagnosed herniations and radiculopathy. She alleged that the
repetitive motions and stress associated with her limited-duty position aggravated her accepted
condition over time such that she now believes she has a new condition, as evidenced by this
new diagnosis of herniation and radiculopathy.
By decision dated July 6, 2005, the Office denied appellant’s claim because the evidence
of record was insufficient to establish that she sustained an injury as defined by the Federal
Employees’ Compensation Act.
Appellant disagreed and requested an oral hearing.
By medical report dated July 25, 2005, Dr. Lewis diagnosed appellant with: cervical
radiculopothy, C6-7, herniated cervical disc, C6-7 and lumbar radiculopathy. He reported that
an MRI scan conducted March 2, 2003 of the lumbar spine was consistent with the above-stated
diagnosis and the discal origin of this as a cause.

2

A hearing was conducted on February 28, 2007. Appellant testified that her original
injury occurred in 1994. She said it was winter and, while delivering mail, she fell and hurt her
back. Since that date, appellant alleged that her life at the employing establishment has been hell
because the postmaster there has made it his personal vendetta to punish her for getting injured
on the job. She reported that on June 28, 2000 after being verbally harassed on the workroom
floor, she suffered a heart attack and was in intensive care and the hospital for five days.
Appellant stated that her herniated disc condition was not immediately diagnosed because; at the
time of her original injury she was pregnant and could not have x-rays. She reported that she is
in pain.
Appellant submitted a March 12, 2007 medical report from Dr. Lewis, who reported that
he first saw appellant following her work-related injury on February 7, 1994, when he diagnosed
her with contusion of the cervical spine, contusion of the lumbar spine and cerebral contusion.
Dr. Lewis noted that the Office accepted these diagnoses. He stated that as time passed, the
conditions of appellant’s employment were such that she developed cervical disc herniation with
radiculopathy and lumbar herniated disc with radiculopathy. Dr. Lewis asserted that these
diagnoses were directly related to conditions of appellant’s employment. He also stated that the
five page narrative of appellant’s work conditions in 2000 clearly showed that the repetitive
motion of her job caused herniations and radiculopathy to occur. Dr. Lewis cited employment
activities such as the constant turning from side to side and raising her arms to either the front,
left or right side, as factors that caused considerable and constant strain on her lumbar and
cervical spine. He noted that activities that were done over and over again in a repetitive motion,
which is what most of appellant’s job duties, caused stress and increased pressure on her lower
back. Further, standing for most of the four-hour workday aggravated appellant’s condition.
Dr. Lewis also asserted that reaching into a bucket to lift mail hundreds of times a day and
turning to case it further irritated her neck and back, causing chronic pain. Finally, he asserted
that long periods of lifting or pulling objects, frequent bending or twisting, and repetitive motion
were all activities performed by appellant on a daily basis which clearly demonstrated a medical
rationalization for the diagnosis of herniated disc with radiculopathy of both the lumbar and
cervical spine.
By decision dated April 24, 2007, the Office’s hearing representative affirmed the
Office’s July 6, 2005 decision. While the hearing representative found that appellant had
established that she sustained a medical condition in the place, time and manner alleged, the
evidence of record was insufficient to establish that the medical condition was causally related to
identified employment factors.
By letter dated April 20, 2008, appellant requested reconsideration.
In support of her reconsideration request, appellant submitted an April 14, 2008 medical
note from Dr. Lewis, who noted that appellant was originally diagnosed with contusion of the
cervical spine, contusion of the lumbar spine and cerebral contusion. Dr. Lewis asserted that
these diagnoses were well documented in his office records. He stated that as the symptoms
progressed and began to clarify themselves, they became a full blown cervical and lumbar
radiculopathy. Dr. Lewis asserted that these diagnoses were consistent with physical findings,
subjective complaints and specific special studies including MRI scan examinations of April 13,
1995 of the cervical and lumbar spine, which revealed herniations at C6-7, L4-5 and L5-S1. He

3

also noted that MRI scans conducted February 25, 2008 of appellant’s cervical and lumbar spine
were consistent with the present diagnostic findings, treatment and prognosis.
In a February 25, 2008 medical report, Dr. Gerald J. Muro, a Board-certified diagnostic
radiologist, reported findings following an MRI scan of appellant’s cervical and lumbar spine.
He noted that at the C4-5 and C5-6 levels there was minimal spondylotic ridging. Dr. Muro also
observed mild facet joint degenerative changes resulting in mild foraminal narrowing at both
levels. He observed at the L5-S1 level there was a very small central disc protrusion. Dr. Muro
noted there was no associated thecal sac abnormality or nerve root compression but there were
mild facet joint degenerative changes at this level. He diagnosed appellant with small central
disc protrusions at L4-5 and L5-S1 and mild degenerative changes at C4-5 and C5-6.
Appellant submitted a March 28, 2003 medical report signed by Dr. Joseph Gagliardi, a
Board-certified diagnostic radiologist, reporting findings from an MRI scan of appellant’s
cervical spine. Dr. Gagliardi reported that there was some disc space narrowing present at C5-6
and C6-7 with small osteophytes. Further, he noted the presence of a very subtle central
herniation at C6-7 level with only minimal encroachment to the ventral subarachnoid space.
Dr. Gagliardi also noted that the other disc spaces demonstrated no evidence of disc bulging or
herniation. He diagnosed appellant with very subtle central herniation, identified at C6-7, with
degenerative changes.
Appellant submitted a May 29, 2003 medical report in which Dr. Patrick P. Mastrolanni,
Board-certified neurosurgeon, reported that cervical and lumbar pain films as well as a cervical
MRI scan revealed significant disc disease at C6-7 and at L4-5, and slightly at L5-S1.
Dr. Mastrolanni noted observing no nerve compression but that appellant clearly had radicular
symptoms in the C7 nerve root on both sides and perhaps in L5 in the left leg. He also noted that
appellant had tenderness in the medial aspect of the arch of the left foot that could be evidence of
a bone spur in that region.
By decision dated July 18, 2008, the Office denied modification of its April 24, 2007
decision because the evidence of record was insufficient to establish causal relationship between
appellant’s claimed condition and her federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.1
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
ANALYSIS
The Board finds this case is not in a posture for decision and must be remanded for
further development.3
In the instant case, appellant has alleged that as of February 1, 2000 she was aware that
factors of her employment, including sorting and casing mail, caused her herniated cervical and
lumbar disc conditions. Although the employing establishment noted that she no longer
performed these duties after August 9 2004, it is undisputed that she did perform these duties
between 1994 and 2004. In denying this claim, it has essentially determined that appellant has
not established that her current conditions were consequential to her previous 1994 injury.
However the Office has not properly developed this occupational disease claim to determine
whether her work duties between 1994 and 2004 caused her currently diagnosed conditions.
Appellant filed an occupational disease claim for herniated cervical and lumbar discs
with radiculopathy which she attributed to the employment-related task of casing mail. In his
April 4, 2005 letter, Dr. Lewis reported that he first saw appellant after she sustained her workrelated injury on February 7, 1994. He noted that his initial diagnosis was contusion of the
cervical spine, contusion of the lumbar spine and cerebral contusion. These diagnoses were
approved by the Office and appellant was placed in a light-duty position. Dr. Lewis stated that
appellant’s diagnoses progressed to herniated lumbar disc with radiculopathy and herniated
cervical disc with radiculopathy. He asserted that these diagnoses were supported by the MRI
scan examinations. Dr. Lewis opined that the repetitive motions of reaching, lifting and bending,
which were part of appellant’s “light-duty” position, put undo stress on her cervical and lumbar
spine. He opined that appellant’s present job had contributed to the deterioration of her
condition, which, he noted, is deteriorating with time.
The Board finds that the case is not in posture of decision with respect to whether
appellant sustained the diagnosed conditions, herniated lumbar disc with radiculopathy and
herniated cervical disc with radiculopathy, or any other disability as a result of her work factors
since the 1994 employment-related injury.
While the medical evidence of record does not provide sufficient medical rationale to
meet appellant’s burden of proof, the reports from Dr. Lewis raise an uncontroverted inference of
causal relationship between her cervical and lumbar conditions and her work factors and,
therefore, are sufficient to require further development of the case record by the Office. It is
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

See John J. Carlone, 41 ECAB 354 (1989).

5

clear that Dr. Lewis believes that appellant’s specific work duties did cause appellant’s current
diagnosed conditions.
It is well established that proceedings under the Act4 are not adversarial in nature5 and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.6 It has an obligation to see that justice is
done.7 And where, as here, an uncontroverted inference of causal relationship is raised, the
Office is obligated to request further information.
On remand, the Office should further develop the medical evidence by requesting a
second opinion examination and opinion as to whether appellant’s herniated lumbar disc with
radiculopathy and herniated cervical disc with radiculopathy were causally related to her
employment duties. After such development of the case record as it deems necessary, a de novo
decision shall be issued.
Accordingly, the July 18, 2008 decision of the Office of Workers’ Compensation
Programs is set aside and the case is remanded for further proceedings in accordance with this
decision.
CONCLUSION
The Board finds the case is not in a posture for decision and must be remanded for further
evidentiary development.

4

5 U.S.C. § 8101 et seq.

5

See, e.g., Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985); Michael Gallo. 29 ECAB 159, 161 (1978);
William N. Saathoff, 8 ECAB 769, 770-71 (1956).
6

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985).

7

William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

6

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
in accordance with this decision.
Issued: August 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

